Title: Jonathan Williams, Jr., to the American Commissioners, 22 September 1778: résumé
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Nantes, September 22, 1778: When I laid my accounts before you, I left the general one open pending its completion; I now send it, closed and settled, up to May 30, 1778. You will also find accounts of the arms magazine, invoice of arms repaired, and the general account from June 1 to September 10, with a balance in your favor of 7,386 l.t. 18 s. 9 d. I have subsequently received a bill for bayonet sheaths which, along with the articles at the bottom of the general account, leaves a balance of about 11,000 l.t. in my favor. I will draw on you for that amount and notify you. Duplicates of all my accounts have been sent to Congress. The Dispatch, Captain Barnes, which sailed from here on August 29 has been captured and carried into Guernsey.>
